     Case 1:20-cv-01288-AWI-SKO Document 36 Filed 08/02/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    DIONTAE JOHAN DUNCAN,                             Case No. 1:20-cv-01288-AWI-SKO (PC)
12                       Plaintiff,                     ORDER DISCHARGING ORDER TO
                                                        SHOW CAUSE, GRANTING EXTENSION
13           v.                                         OF TIME TO FILE FIRST AMENDED
                                                        COMPLAINT, AND DIRECTING RE-
14    CALIFORNIA HEALTHCARE                             SERVICE OF FIRST SCREENING ORDER
      RECEIVERSHIP CORP., et al.,
15                                                      (Doc. 34)
                         Defendants.
16                                                      30-DAY DEADLINE

17
            On June 11, 2021, the Court issued a screening order finding that Plaintiff’s complaint
18
     violates Rule 8 of the Federal Rules of Civil Procedure. (Doc. 27.) The Court directed Plaintiff to
19
     file a first amended complaint curing the deficiencies in his pleading or a notice of voluntary
20
     dismissal within 21 days. (Id. at 7.) Plaintiff failed to comply with the screening order within the
21
     time provided. On July 20, 2021, the Court issued an order to show cause why this action should
22
     not be dismissed. (Doc. 34.)
23
            On July 30, 2021, Plaintiff filed a response to the order to show cause, contending he
24
     never received the screening order. (Doc. 35.)
25
            Good cause appearing, the Court DISCHARGES its order to show cause and GRANTS
26
     Plaintiff an extension of time to comply with the screening order. The Court will DIRECT the
27
     Clerk’s Office to re-serve the Court’s screening order (Doc. 27) on Plaintiff.
28
     Case 1:20-cv-01288-AWI-SKO Document 36 Filed 08/02/21 Page 2 of 2


 1            Within 30 days of the date of service of this order, Plaintiff shall file a first amended

 2   complaint curing the deficiencies identified in the screening order (Doc. 27) or, in the alternative,

 3   a notice of voluntary dismissal. Failure to comply with this order will result in a

 4   recommendation that this action be dismissed for failure to obey court orders.

 5            The Court DIRECTS the Clerk’s Office to re-serve the Court’s screening order (Doc. 27)

 6   on Plaintiff.

 7
     IT IS SO ORDERED.
 8

 9   Dated:     August 2, 2021                                   /s/ Sheila K. Oberto                     .
                                                         UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                        2
